DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 7/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  “shaft having a triangular shape”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim limitation reciting the “shaft having a triangular shape” is not disclosed in the original specification and therefore, should be deleted from the independent claims 1, 11 and 17. 

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 2, “having sealing shaft” should be changed to –having a sealing shaft--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fily in view of Raemisch et al 7,412,854 (hereinafter Raemisch).
Re Claim 1. (Currently Amended)
Fily discloses a bag lock device (Figs. 1-5), comprising: a bag magazine (12,40,22) having a first end and a second end and a center element (12/22) having sealing shaft having a triangular shape that extends collinearly with the bag magazine (12,40,22) from the first end to the second end of the bag magazine, the sealing shaft tapering to a keyed shaft having (element 40 tapers) [and] a key feature (42), extending away from the center element, having one or more keys in alignment with an opening in the bag magazine that extends from the second end of the bag magazine beyond the bag magazine (Figs.6-7), wherein a bag is slid over the key feature onto the center element to lock the bag onto the bag lock device (see embodiment of Figs. 7A,7B which disclose an alternate embodiment wherein the bag is slid over the magazine center element 12,22 and the key feature 42); a lock assembly (50) having a central opening that is configured to be removable coupled to the bag magazine, the lock assembly having a lock combination to secure the bag onto the bag magazine (52,42) until an unlock combination is entered into the lock assembly, the unlock combination that permits removal of the bag; and the one or more keys on the key feature (42) being inserted into the central opening of the lock assembly (50) wherein the key feature interacts with the lock assembly to lock the bag onto the bag magazine when the lock assembly is in a locked position (Figs.5,7b) and until the unlock combination is entered and wherein the key feature is removable from the lock assembly when the unlock combination is entered and the lock assembly is in an unlocked position.
Fily fails to teach the key feature extending away from the center element (Fily discloses the reverse with recess (42).
However, Raemisch clearly discloses the well known lock key feature (1, 11; Figs. 1, 4A) extending away from the center element to engage a lock assembly (3).
It would have been obvious to one of ordinary skill in the art to modify the key feature (42,50) of Fily by substituting the well known key feature and lock (1,3) of Raemisch in order to enhance the security of the lock device by providing a true locking feature in place of the securing feature 42/50 of Fily.
Furthermore, Fily and Raemisch fail to teach a triangular shaped shaft. However, in the absence of any disclosure in the original specification as to this triangular shape, and further, the absence of any criticality to this shape, it would have been obvious to one of ordinary skill in the art to modify the shape of the shaft of Fily and Raemisch to have any desired shape including triangular as an obvious matter of design choice. 
Note also newly cited US 5,875,657, col.2, lines 49-56, disclosing a lock shaft 50 having any interlocking shape including triangular. 
Re Claim 2. (Original)
Fily as modified by Raemisch discloses the device of claim 1, wherein the one or more keys (12a-d; Fig.4A) interact with elements (Raemisch 30,32; Fig.2A) contained inside of the lock assembly (3) to lock the bag onto the bag magazine and release the bag from the bag magazine.
Re Claim 3. (Original)
Fily as modified by Raemisch discloses the device of claim 1, wherein the lock assembly (Raemisch 3) further comprises one or more wheels (Raemisch 30) that are rotatable to display an unlock combination. 
Re Claim 4. (Original)
Fily as modified by Raemisch discloses the device of claim 3, wherein each wheel (Raemisch 30) has a plurality of symbols (Fig.2A) that are used to select the unlock combination.
Re Claim 5. (Original)
Fily as modified by Raemisch discloses the device of claim 4, wherein the symbols are one of numbers, alphanumeric characters, braille (numerical, Raemisch Fig.2A, col.3, line 30).
Re Claim 6. (Original)
Fily as modified by Raemisch teaches the device of claim 3 wherein the lock assembly further comprises a tension plate (61) and a lock plate (50) associated with each wheel.
Re Claim 7. (Original)
Fily as modified by Raemisch discloses the device of claim 1 further comprising a release mechanism (orientation of the lock dials 30 of Raemisch) that permits an unlock combination to be changed.
Re Claim 8. (Original)
Fily as modified by Raemisch discloses the device of claim 1, wherein the lock assembly further comprises a release mechanism (orientation of the lock dials 30 of Raemisch) that permits an unlock combination to be changed.
Re Claim 9. (Original)
Fily as modified by Raemisch discloses the device of claim 1, wherein the bag magazine further comprises an opening (slit 18) along a length of the bag magazine through which the bag is placed.
Re Claim 10. (Original) 
Fily as modified by Raemisch discloses the device of claim 1, wherein the bag magazine further comprises a housing (12) and a shaft (22) inside of the housing around which the bag is wrapped.
Re Claim 11. (Currently Amended)
Note the discussion above with respect to claim 1, Fily as modified by Raemisch discloses a method for operating a bag lock, comprising: threading a bag (32) into a bag magazine (12) having a first end and a second end and a center element having sealing shaft having a triangular shape that extends collinearly with the bag magazine from the first end to the second end of the bag magazine, the sealing shaft tapering (element 40 tapers) to a keyed shaft having [and] a key feature (Raemisch 1,11,12), extending away from the center element, having one or more keys in alignment with an opening in the bag magazine that extends from the second end of the bag magazine beyond the bag magazine (Figs. 6-7), wherein a bag is slid over the key feature and onto the center element of the bag magazine (Fig.7 embod); inserting the one or more keys of the key feature (Raemisch 1,11,12) into a lock assembly (Raemisch 3); and locking the lock assembly onto the bag magazine so that the bag cannot be removed from the bag magazine until an unlock combination is entered into the lock assembly (Raemisch 3).
Re Claim 12. (Original)
Fily as modified by Raemisch discloses the method of claim 11 further comprising unlocking the lock assembly (Raemisch dials 30) to permit the bag to be removed from around the element of the bag magazine.
Re Claim 13. (Original)
Fily as modified by Raemisch discloses the method of claim 12, wherein unlocking the lock assembly further comprising entering an unlock combination into a lock (Raemisch 3).
Re Claim 14. (Original)
Fily as modified by Raemisch discloses the method of claim 13, wherein entering an unlock combination into a lock further comprises rotating one or more symbol wheels (Raemisch 30) so that the one or more symbol wheels shows the unlock combination.
Re Claim 15. (Original)
Fily as modified by Raemisch discloses the method of claim 11, wherein locking the lock assembly (Raemisch 3) further comprises preventing the key feature (Raemisch 1,11,12) from being removed from the lock assembly (via dials 30).
Re Claim 17. (Currently Amended)
As discussed above with respect to claim 1, Fily as modified by Raemisch discloses a method for operating a bag lock, comprising: providing a bag (32) locked onto a bag lock (12) by threading the a bag into a bag magazine (12,18) having a first end and a second end and a center element having sealing shaft having a triangular shape that extends collinearly with the bag magazine from the first end to the second end of the bag magazine, the sealing shaft tapering to a keyed shaft having  [and] a key feature (Raemisch 1,11,12), extending away from the center element, having one or more keys in alignment with an opening in the bag magazine that extends from the second end of the bag magazine beyond the bag magazine, wherein a bag is slid over the key feature onto the center element of the bag magazine (Fig.7 embod) wherein the bag assembly is locked by a lock assembly (Raemisch 3) by inserting the key feature (Raemisch 11,12) into the lock assembly (3) [unit] until an unlock combination is entered into the lock assembly unit (Raemisch dials 30); entering an unlock combination into the lock assembly unit (Raemisch dials 30); and unlocking the lock assembly to permit the bag to be removed from around the element of the bag magazine, a lock assembly having a central opening that is configured to be removable coupled to the bag magazine, the lock assembly having a lock combination (Raemisch dials 30) to secure the bag onto the bag magazine until an unlock combination is entered, the unlock combination that permits removal of the bag; and the one or more keys of the key feature being inserted into the central opening of the lock assembly wherein the key feature interacts with the lock assembly to lock the bag onto the bag magazine when the lock assembly is in a locked position and until the unlock combination is entered and wherein the key feature is removable from the lock assembly when the unlock combination is entered and the lock assembly is in an unlocked position.
Re Claim 18. (Original)
Fily as modified by Raemisch discloses the method of claim 17, wherein unlocking the lock assembly further comprising entering an unlock combination into a lock (Raemisch dials 30).
Re Claim 19. (Original)
Fily as modified by Raemisch discloses the method of claim 18, wherein entering an unlock combination into a lock further comprises rotating one or more symbol wheels (Raemisch numerical wheels 30) so that the one or more symbol wheels shows the unlock combination.
Re Claim 20. (Original)
Fily as modified by Raemisch discloses the method of 17 further comprising locking the bag (32) onto the bag magazine (12).
Re Claim 21. (Original)
Fily as modified by Raemisch discloses the method of claim 20, wherein locking the bag onto the bag magazine further comprises inserting a lock assembly (50,52) onto a key feature (42; Raemisch 1,11) of the bag magazine and locking the lock assembly onto the bag magazine so that the bag cannot be removed from the bag magazine.
Re Claim 22. (Original) 
Fily as modified by Raemisch discloses the method of claim 21, wherein locking the lock assembly further comprises preventing (Raemisch dials 30) the key feature (Raemisch 11) from being removed from the lock assembly (Raemisch 3).

Claims 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fily in view of Raemisch as applied to claims 1-15, 17-22 above, and further in view of Kuo.
Re Claim 16. (Original)
Fily as modified by Raemisch discloses the method of claim 11 but fails to teach further comprising resetting the lock assembly when the lock assembly is in an unlocked position.
However, Kuo teaches the well known feature of providing a combination lock with a resetting mechanism (Kuo-col.1, lines 6-8). 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the combination lock of Raemisch to include a reset mechanism as is well known in the combination lock art and taught by Kuo.
Re Claim 23. (Original)
As discussed above with respect to claim 16, Fily as modified by Raemisch and Kuo discloses the method of claim 17 further comprising resetting the lock assembly when the lock assembly is in an unlocked position (Kuo, col.1 lines 6-8).

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to applicant’s amendments, the claims are now rejected in view of new matter (shaft having a triangular shape). It is respectfully maintained that Fily as modified by Raemisch clearly teaches the well known key features of combination locks as claimed. Furthermore, the addition of the triangular shape would have been considered an obvious change in shape to one of ordinary skill in the art since no criticality to this shape is disclosed in the specification. The newly cited 5,875,657 patent is also cited as evidence of differently shaped lock shafts. It is respectfully maintained that substituting the well known combination lock member (Raemisch 3) for the securing cap (50 of Fily) and substituting the key feature extension (Raemisch 1,11) for the key feature (42 of Fily), would have been obvious to one of ordinary skill in the art as a well known means of locking a key feature lock extension shaft.  Claims 1-23 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675